      Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 1 of 6




      IN THE UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF PENNSYLVANIA

EMILIO ROMERO,                  :                 JURY TRIAL DEMANDED
         Plaintiff            :
                               :                 NO: 3:19-CV-01038-JFS
                               :
             vs.              :
                               :
TOBYHANNA TOWNSHIP, PA;       :
MOUNT POCONO BOROUGH;         :
COOLBAUGH TOWNSHIP;           :
BARRETT TOWNSHIP;              :
CHIEF OF POLICE CHRIS WAGNER; :
DETECTIVE LUCAS BRAY;          :
DETECTIVE MARK WEBBE, &        :
ASSISTANT DISTRICT ATTORNEY;   :
MICHAEL RACKACZEWSKI;

RESPONSE OF PLAINTIFF TO DEFENDANT’S STATEMENT OF FACTS

    The Plaintiff, Emilio Romero, files the following Response to

Defendant’s Statement of Facts at (ECF No. 65).

   1. Admitted upon information and belief.

   2. Admitted upon information and belief.

   3. Denied, Plaintiff made no recordings of consensual sex.

   4. Admitted upon information and belief.

   5. Admitted upon information and belief.

   6. Admitted upon information and belief.
  Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 2 of 6




7. Admitted upon information and belief.

8. Admitted upon information and belief.

9. Admitted upon information and belief.

10. Admitted upon information and belief.

11. Admitted upon information and belief.

12. Admitted upon information and belief.

13. Admitted upon information and belief.

14. Denied. Plaintiff does not have personal knowledge of these allegations.

15. Admitted upon information and belief.

16. Admitted upon information and belief.

17. Admitted upon information and belief.

18. Denied.

19. Denied. Plaintiff does not have personal knowledge of these allegations.

20. Admitted upon information and belief.

21. Admitted upon information and bellief.

22. Admitted upon information and belief.

23. Admitted upon information and belief.

24. Admitted upon information and belief.

25. Admitted upon information and belief.

26. Admitted upon information and belief.
   Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 3 of 6




27. Admitted upon information and belief.

28. Denied. Plainitff does not have personal knowledge of these allegations.

29. Admitted upon information and belief.

30. Admitted upon information and belief.

31. Admitted upon information and belief.

32. Admitted upon information and belief.

33. Admitted upon information and belief.

34. Admitted upon information and belief.

35. Admitted upon information and belief.

36. Denied. Plaintiff does not have personal knowledge of these allegations.

37. Denied. Plaintiff did not rape Erika Jones, but did film them having consensual sex.

38. Admitted upon information and belief.

39. Denied. The video depicted consensual sex, as determined by a jury of Plaintiff’s

peers.

40. Admitted upon information and belief, though they were role playing.

41. Admitted upon information and belief, though this was an act to get him arrested.

42. Admitted upon information and belief.

43. Admitted upon information and belief.

44. Admitted upon information and belief.

45. Admitted upon information and belief.
  Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 4 of 6




46. Admitted upon information and belief.

47. Admitted upon information and belief.

48. Admitted upon information and belief.

49. Admited upon information and belief.

50. Admitted upon information and belief.

51. Admitted upon information and belief.

52. Admitted upon information and belief.

53. Admitted upon information and belief.

54. Admitted upon information and belief.

55. Admitted upon information and belief.

56. Admitted upon information and belief.

57. Admitted upon information and belief.

58. Admitted upon information and belief.

59. Denied. Defendant Rackaczewski played a videotaped recording of Plaintiff and

Erika Jones having consensual sex.

60. Admitted upon information and belief.

61. Admitted upon information and belief.

62. Admitted upon information and belief.

63. Admitted upon information and belief.,

64. Admitted upon information and belief.
      Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 5 of 6




   65. Denied, Plaintiff never alleged in his complaint that the Defendants are all racists.

   66. Admitted upon information and belief.

   67. Admitted upon information and belief.

   68. Denied, Plaintiff has no personal knowledge of these allegations.




Dated: February 17, 2021

                                                        Respectfully submitted:



                                                       __/s/ Earl Raynor
                                                       Earl Raynor, Esquire
                                                       PA Supreme Court I.D. No. 66849
                                                       1800 JFK Boulevard
                                                       Third Floor, Box 103
                                                       Philadelphia, PA 19103
                                                       (215)254-0299
                                                       Fax: (914)663-5116
                                                       earlraynor@yahoo.com

                                                      Counsel for Plaintiff
                                                      Emilio Romero
Case 3:19-cv-01038-JFS Document 96 Filed 02/17/21 Page 6 of 6
